Citation Nr: 0929700	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for kidney failure due to 
exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to December 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a from a February 2005 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in November 2006.  A 
transcript of that hearing has been associated with the 
claims file.

This case was previously remanded by the Board in September 
2007 for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for kidney failure due to exposure to 
ionizing radiation.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008). The Court has held that, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  For the reasons enumerated below, the Board 
finds another remand is necessary to ensure proper compliance 
with the Board's September 2007 remand instructions.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

As noted in the previous remand, record indicates that the 
Veteran served overseas in the Korean War.  In statements and 
testimony presented throughout the duration of the appeal, 
the Veteran has maintained that he was exposed to radiation 
while participating in Operation Castle in 1953 and 1954.  On 
a Radiation Risk Activity Information Sheet, submitted in 
November 2004, the Veteran identified his unit as the 4931st 
Test Support Group, that he was on standby on a runway in the 
South Pacific at the time of the nuclear testing which 
occurred in November 1952 and while in Eniwetok Island in the 
Marshall Islands in the South Pacific, that he participated 
in Operation Castle and that he was 20 miles away from each 
of the two explosions when they occurred.  In later 
statements, the Veteran reported that he was transferred to 
the Marshall Islands in 1954 and assigned to Task Group 7.4, 
4931st Test Support Squadron, 4930th Test Support Group.  The 
Veteran asserts that this exposure to radiation in service 
has caused his kidney failure and subsequent residuals 
following a kidney transplant.

The Veteran's DD form 214 from his period of active duty from 
July 1952 to December 1955 indicates that his most 
significant duty assignment was the 62d Installations 
Squadron, his military occupational specialty (MOS) was that 
of a fireman and he served 11 months and 18 days of foreign 
and/or sea service.

In an August 2004 lay statement, a fellow service member 
reported that he served with the Veteran in the United States 
Air Force in 1953 and 1954 for nuclear weapons testing, that 
they were stationed in the Marshall Islands on Eniwetok 
Island in the South Pacific and that they participated in 
Operation Castle.

The Veteran has also submitted treatise information regarding 
Operation Castle, Nuclear Atmospheric testing, radiation 
exposure, radiation exposure to Task Group 7.4 and records 
indicating an association between Task Group 7.4 and the 
4931st Test Support Squadron.

In this case, the Board notes that the Veteran's service 
treatment records and service personnel records are not 
available.  The National Personnel Records Center (NPRC) has 
indicated that they were destroyed in the fire at that 
records storage facility in 1973.  Service personnel records 
were requested in October 2004 and pursuant to the Boards 
remand in September 2007.  In a January 2008 response, the 
NPRC indicated that the service personnel records were fire 
related and sent only a copy of the Veteran's DD form 214 
from his second period of active duty from December 1955 to 
December 1961.  The Board is satisfied that the RO has taken 
all necessary steps to secure service treatment records and 
service personnel records and, given the responses from the 
NPRC, that additional efforts would be futile.  38 U.S.C.A. § 
5103A(b).  In a case such as this, where the service 
treatment records are unavailable, the Board is mindful of 
the heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The May 2009 Supplemental Statement of the Case noted that 
although the Veteran's unit records were not requested, the 
Veteran reported he was in the Marshall Islands approximately 
1.5 years prior to testing.  The Board finds however, that 
the Veteran reported only on one occasion being stationed in 
the Marshall Islands in 1952 and had reported in several 
statements throughout the record that he was stationed in the 
Marshall Islands from 1952 or 1953 to 1954.  These statements 
are also supported by the lay statement by a fellow service 
member, indicating service in the United States Air Force in 
1953 and 1954 for nuclear weapons testing and participation 
in Operation Castle.  Thus, based upon the above information, 
the Board finds that the evidence of record leaves a question 
as to whether the Veteran's unit was in fact stationed in the 
Marshall Islands and whether his unit was associated with 
Operation Castle or other nuclear atmospheric testing in the 
Marshall Islands at any point from 1952 to 1954.  As such, 
the RO should obtain the Veteran's unit history in order to 
verify whether the Veteran was associated with the 4931st 
Test Support Squadron, whether his unit was stationed in the 
Marshall Islands at any time from 1952 to 1954, whether his 
unit was associated with Operation Castle and whether his 
unit was exposed to ionizing radiation during this period.

The Board also finds that kidney failure is not an enumerated 
radiogenic disease for which presumptive purposes under 38 
C.F.R. § 3.311(b)(2).  If a claim is based on a disease other 
than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the preceding 
provisions provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4) 
(2008).  

The record reflects that the Veteran's private physician, Dr. 
J.J.G., opined in March 2005 that the Veteran's kidney 
condition was as likely as not, caused by exposure to 
radiation during testing in the Marshall Islands, thereby 
suggesting that the Veteran's kidney condition may be a 
radiogenic disease.  In the September 2007 remand, the RO was 
instructed to obtain all available records reflecting the 
Veteran's medical treatment by Dr. J.J.G. from Alleghany 
Medical Services, P.C., especially those relied upon for the 
conclusion regarding the etiology of the Veteran's renal 
failure and that Dr. J.J.G. should be asked to identify which 
medical records (or other documents) were used to formulate 
his medical opinion.  

In March 2008, the Veteran submitted an Authorization and 
Consent to Release Information to the VA form and provided 
the names and addresses of several treatment facilities, 
including the Allegheny Medical Services.  The Veteran also 
indicated in this form that Dr. J.J.G., was a physician at 
the Beckley, West Virginia VA Medical Center (VAMC), in 
addition to working at Alleghany Medical Services, P.C.  No 
attempt was made to retrieve records and information from Dr. 
J.J.G at the Beckley, West Virginia VAMC or from Allegheny 
Medical Services.  The Board finds the information regarding 
Dr. J.J.G.'s rationale for the positive nexus opinion is 
necessary in order to ensure that this statement was based 
upon competent scientific or medical evidence as required 
under 38 C.F.R. § 3.311(b)(4).  

Notwithstanding whether it can be ascertained that the 
Veteran's kidney failure is a radiogenic disease that was 
caused by exposure to ionizing radiation in service, an 
assessment should be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2008).  If 
the RO is unable to obtain a unit history for the Veteran 
indicating his unit's participation in the Marshall Islands 
during atmospheric nuclear testing, the evidence of record 
should be used to support an assessment as to the size and 
nature of the radiation dose or doses, including:  the July 
1954 letter regarding the unreliability of dosimeter 
radiation detection badges; the Veteran's statements that he 
was transferred to the Marshall Islands in 1954 and assigned 
to Task Group 7.4, 4931st Test Support Squadron, 4930th Test 
Support Group; the treatise information submitted regarding 
Joint Task Force 7, Task Group 7.4, the 4930th Test Support 
Group and the 4931st Test Support Squadron; and the lay 
statement from a fellow service member indicating that he and 
the Veteran served together in the United States Air Force in 
1953 and 1954 for nuclear weapons testing, participated in 
Operation Castle and had served in the Marshall Islands on 
Eniwetok Island.

For claims involving Veterans who participated in atmospheric 
weapons testing, dose data will be requested from the 
Department of Defense. 38 C.F.R. § 3.311(2).  This data will 
then be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii) (2008).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please obtain the Veteran's unit 
histories in order to verify the nature, 
location, and duration of the Veteran's 
service in the Marshall Islands, to 
include the following:

(a).  Whether the Veteran was attached 
to the 4931st Test Support Squadron.
    
(b).  Whether the Veteran's unit was 
stationed in the Marshall Islands and 
had been associated with Operation 
Castle or any nuclear atmospheric 
testing in the Marshall Islands at any 
point from 1952 to 1954.

2.  As the necessary authorization has 
already been received from the Veteran, 
the RO should obtain all available records 
reflecting the Veteran's medical treatment 
by Dr. J.J.G. from Alleghany Medical 
Services, P.C., especially those relied 
upon for the conclusion regarding the 
etiology of the Veteran's renal failure.  

Dr. J.J.G. should also be asked to 
identify which medical records (or other 
documents) were used to formulate his 
March 2005 medical opinion.  All indicated 
records should be associated with the 
claims folder.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should develop the 
claim for service connection for the 
Veteran's kidney failure in accordance 
with the provisions of 38 C.F.R. § 3.311.  
Regardless of the results of the search 
for the Veteran's unit history, the RO 
should his seek a dose assessment from the 
Defense Threat Reduction Agency's Nuclear 
Test Personnel Review Program and 
referring the claim to the VA's Under 
Secretary for Benefits for appropriate 
consideration.

4.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, then the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



